DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the switch logic 78 and the amplifier 82 as described in paragraph [0029] the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 

Claim Objections
Claims 2, 4, 6, 8, and 10-12 are objected to because of the following informalities:  
- Claim 2 states “the respective amplification logic coupled between the amplification logic test node and each respective current source of each respective set of fluidic sensors”.  Should be written as “each respective amplification logic coupled between the amplification logic test node and each respective current source of each respective set of fluidic sensors”.

- Claim 4 states “The fluidic die of claim 1 further comprising:”.  Should be written as “The fluidic die of claim 1, further comprising:”.

- Claim 4 states “a plurality of fluid ejection chambers including at least one respective fluid ejection chamber fluidically coupled to each respective nozzle of the 14WO 2020/005301PCT/US2018/040512 plurality of nozzles wherein at least some of the plurality of fluid actuators are disposed in fluid ejection chambers of the plurality of fluid ejection chambers”.  Should be written ; wherein at least some of the plurality of fluid actuators are disposed in fluid ejection chambers of the plurality of fluid ejection chambers”.  

- Claim 6 states “based at least in part on current output at the fluidic sensor node”.  Should be written as “based at least in part on current output at the fluidic test sensor node”.  

- Claim 8 states “a respective current source corresponding to the respective set of fluidic sensors”.  Should be written as “a respective current source corresponding to a respective set of fluidic sensors”.  

	- Claim 10 has dependency on claim 7 and states “the respective current source”.  However, claim 7 does not disclose a respective current source; claim 8 does disclose a respective current source.  It is unclear whether the applicant means to disclose “a respective current source” in claim 10 or whether claim 10 should have dependency on claim 8 rather than on claim 7.  For examination purposes, the Examiner will continue to examine claim 10 as having dependency on claim 7 but the limitation in question must be written as “a respective current source”.  

	-Claim 10 states “measuring output at the amplification logic test node”.  Should be written as “measuring current output at the amplification logic test node”.  

	- Claim 11 states “determine fluid actuator characteristics for a respective fluid actuator of the plurality based at least in part on fluidic sensor characteristic of the respective fluidic sensor”.  Should be written as “determine fluid actuator characteristics for a respective fluid actuator of the plurality of fluid actuators based at least in part on a fluidic sensor characteristic of the respective fluidic sensor”.  

- Claim 12 states “wherein the fluid ejection device comprises a fluidic die characteristic memory to store evaluation scaling characteristics for each respective set of fluidic sensors”.  Should be written as “wherein the fluid ejection device comprises a fluidic die characteristic memory to store the evaluation scaling characteristics for each respective set of fluidic sensors”.  

Appropriate correction is required.

Allowable Subject Matter
Claims 1, 5, 7, and 9 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Mu et al. (US 9,862,187; hereinafter “Mu”) teaches a fluidic die (111; Figures 4 and 5) comprising: a plurality (Figures 4 and 5 demonstrate a plurality of ejectors 125) of fluid actuators (125; Figures 4 and 5) arranged in respective 
In claim 1, the specific limitations of "a fluidic sensor test node; and respective fluidic sensor test logic for each respective set of fluidic sensors, each respective fluidic sensor test logic coupled between the fluidic sensor test node and each respective current source to selectively connect each respective current source to the fluidic sensor test node" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.


    PNG
    media_image1.png
    934
    1422
    media_image1.png
    Greyscale

Regarding claim 7, Mu teaches a method (Claim 11) for a fluidic die (111; Figures 4 and 5), the fluidic die (111) comprising a plurality (Figures 4 and 5 demonstrate a plurality of ejectors 125) of fluid actuators (125; Figures 4 and 5)  arranged in sets of fluid actuators (See annotated Figure 5), the fluidic die (111) further comprising a plurality (Figures 4-5 demonstrate a plurality of thermistors 156, 157 and 158) of fluidic sensors (156, 157 and 158; Figures 4-5; Column 8, Lines 45-50) arranged in sets of fluidic sensors (first set is made up of thermistors 156 and 157 and the second set is made up of 156 and 158; See Figure 5), respective fluidic sensors (156, 157 and 158; Figure 5) of the plurality of fluidic sensors (156-158; See Figure 5) disposed proximate respective fluid actuators (each of thermistors 156, 157 and 158 are 
In claim 7, the specific limitations of "selecting, with fluidic sensor test logic, a respective set of fluidic sensors of the fluidic die for evaluation; measuring current output at a fluidic sensor test node; and determining evaluation scaling characteristics corresponding to the respective set of fluidic sensors selected for evaluation based at least in part on the current output at the fluidic sensor test node" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claim 9 is also allowed for depending on claim 7.


Claims 2-4, 6, 8 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding claim 11, Mu teaches a fluid ejection device (100; Figures 4 and 5) comprising: a fluidic die (111; Figures 4 and 5) comprising: a plurality (Figures 4 and 5 demonstrate a plurality of ejectors 125) of fluid actuators (125; Figures 4 and 5) arranged in respective sets of fluid actuators (See annotated Figure 5); a plurality (Figures 4-5 demonstrate a plurality of thermistors 156, 157 and 158) of fluidic sensors (156, 157 and 158; Figures 4-5; Column 8, Lines 45-50), the fluidic sensors (156-158) arranged in respective sets of fluidic sensors (first set is made up of thermistors 156 and 157 and the second set is made up of 156 and 158; See Figure 5) such that each 
In claim 11, the specific limitations of "determine fluid actuator characteristics for a respective fluid actuator of the plurality based at least in part on fluidic sensor characteristic of the respective fluidic sensor disposed proximate the respective fluid actuator and evaluation scaling characteristics 16WO 2020/005301PCT/US2018/040512 corresponding to the respective set of fluidic sensors in which the respective fluidic sensor is arranged" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 12-15 would also be allowed for depending on claim 11.

***Note***: the claim objections found above must be addressed and overcome in order to allow claims 2-4, 6, 8 and 10-15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                  

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856